Citation Nr: 1611066	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-33 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left eye melanoma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a December 2011 VA Form 9, the Veteran requested a hearing before the Board.  However, in October and November 2015 statements, the Veteran withdrew the request for a hearing.  38 C.F.R. § 20.704(e) (2015). 


FINDING OF FACT

The Veteran's left eye melanoma is the result of conceded herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left eye melanoma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  ; 38 C.F.R. § 3.307(a)(6)(iii) . 

Melanoma is not included among the list of diseases presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran has a current diagnosis of a left eye melanoma.  See February 2010 and December 2014 VA examination reports.  His herbicide exposure based on service in Vietnam is conceded.  Thus, the crux of the matter rests on the final element of service connection, nexus.

In a February 2010 examination report and April 2010 addendum, a VA examiner stated that the Veteran's left eye melanoma was likely secondary to his conceded in-service herbicide exposure, reasoning that Agent Orange contains known carcinogens.  

In December 2014, a VA examiner provided a contrary opinion that the left eye melanoma was likely from metastasis from his skin cancers.  However, the examiner did not provide a rationale for this opinion.  Moreover, the Board notes that, according to the evidence currently of record, the Veteran's left eye melanoma was diagnosed in December 2008, and the first and only occurrence of skin cancer found in the record was noted in June 2010.  As such, the December 2014 VA opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, as the only opinion of probative value on the issue of nexus is in favor of the claim, service connection is established.

ORDER

Service connection for left eye melanoma is granted.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


